             Case 1:18-cv-00127-AWI-EPG Document 90 Filed 10/02/20 Page 1 of 1


1

2

3

4

5

6                                     UNITED STATES DISTRICT COURT
7                        EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
8
     ANTHONY PEREZ, et al.                                    ) CASE NO. 1:18-cv-00127-AWI-EPG
9
                                                              )
                            Plaintiffs,                       )
10
                                                              )
     vs.                                                      ) ORDER GRANTING THE PARTIES’
11
                                                              ) STIPULATION
     CITY OF FRESNO, et al.,                                  )
12
                                                              )
                            Defendants.                       )
13
                                                              )
                                                              )
14
                                                              )
                                                              )
15

16            On January 29, 2018, the Court order Michelle Perez to be appointed guardian ad litem to

17   Plaintiff X.P., who was then a minor. Since then, according to the parties’ stipulation filed on October

18   1, 2020, (ECF No. 89), X.P. has reached the age of maturity. The parties request in that stipulation that

19   X.P.’s guardian ad litem be removed. The Court treats this stipulation as a motion. The motion is

20   HEREBY GRANTED.

21            Accordingly, it is HEREBY ORDERED that for all purposes going forward, Plaintiff “X.P., a

22   minor, by and through his Guardian Ad Litem, MICHELLE PEREZ, individually and as Successor in

23   Interest to Joseph Perez” shall be replaced with “Xavier Perez, individually and as Successor in Interest

24   to Joseph Perez”.

25   IT IS SO ORDERED.

26
           Dated:   October 2, 2020                            /s/
27                                                     UNITED STATES MAGISTRATE JUDGE
28




                                                          1
